 1

 2                                                                           JS-6
 3

 4

 5

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11 IRMA BUDDE                            Case No. 8:19-CV-01331- JLS-DFM
12           Plaintiff,                       ORDER OF DISMISSAL WITH
                                              PREJUDICE
13
        v.
                                              Complaint Filed: July 8, 2019
14                                            ADR Deadline: April 24, 2020
   SUN LIFE ASSURANCE COMPANY OF              Judge:           Hon. Josephine L. Staton
15 CANADA

16           Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                                            Case No. 8:19-CV-01331- JLS-DFM
                            ORDER OF DISMISSAL WITH PREJUDICE
 1

 2         In consideration of the stipulation of the parties, and Good Cause appearing

 3   therefore, this action is hereby dismissed, with prejudice and in its entirety, each party

 4   to bear its own attorney’s fees and costs.

 5
           ORDERED this 14th day of April 2020.
 6

 7

 8
                                                    JOSEPHINE     L. STATON
                                                    ____________________________
 9

10                                                  U.S. DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1               Case No. 8:19-CV-01331- JLS-DFM
                                ORDER OF DISMISSAL WITH PREJUDICE
